12 N.J. Super. 281 (1951)
79 A.2d 687
MARTIN B. O'CONNOR, TRUSTEE IN BANKRUPTCY OF THE AMITY MANUFACTURING CORPORATION, A CORPORATION OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
THE FIRST BANK AND TRUST COMPANY, A CORPORATION OF NEW JERSEY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued February 5, 1951.
Decided March 1, 1951.
*284 Before Judges FREUND, PROCTOR and ROGERS.
*292 Mr. John B. Molineux argued the cause for the appellant (Mr. Douglas M. Hicks, attorney).
Mr. Arthur J. Sills argued the cause for the respondent (Mr. David T. Wilentz, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Cleary in the court below.